Citation Nr: 0626464	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  94-34 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1987 to 
July 1990, and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision in 
which the RO denied the veteran's claim for a TDIU.  The 
veteran filed a notice of disagreement (NOD) in June 1994, 
and the RO issued a statement of the case (SOC) in August 
1994.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in September 1994.

The Board remanded this claim for further development in 
March 1997, April 1998, and August 1998.

In an August 1999 decision, the Board denied, inter alia, a 
total disability rating due to individual unemployability. 
The veteran filed an appeal to the U. S. Court of Appeals for 
Veterans Claims (Court), and in a June 2000 Order, the Court 
granted a joint motion to vacate and remand the claim to the 
Board.

Thereafter, the Board again remanded this matter to the RO in 
September 2000, July 2003, and August 2004.  

The veteran was previously represented by private attorney, 
Mark R. Lippman. However, in March 2004, the veteran 
submitted written correspondence directly to the Board 
revoking that representation.  The Board recognizes the 
veteran as now proceeding pro se in this appeal.  

Most recently, in September 2005, the Board remanded the 
veteran's claim for a TDIU to afford the veteran a VA 
examination. Also, pursuant to the September 2005 Board 
remand, the RO issued a SOC in October 2005 as to the denial 
of an initial rating in excess of 10 percent for residuals of 
a thoracic spine injury, for the period from June 20, 1990 to 
February 27, 1995, in response to correspondence received 
from the veteran in November 2004 that had been accepted as a 
NOD to a September 2004 rating decision.  However, the 
veteran failed to perfect his appeal on the denial of the 
aforementioned issue by filing a Substantive Appeal.  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§  20.200, 20.202 
(2005).  Therefore, this issue is not before the Board.

A Supplemental SOC (SSOC) was issued in May 2006 reflecting 
the RO's continued denial of the veteran's claim for a TDIU, 
and the RO returned this matter to the Board for further 
appellate consideration.  
 

FINDINGS OF FACT

1.  All reasonable development and notification has been 
completed to the extent possible based upon the cooperation 
of the veteran 

2.  Without good cause, the veteran failed to report for a 
March 2006 VA examination scheduled in conjunction with his 
claim of entitlement for a TDIU.

3.  The veteran's service-connected disabilities for which he 
has a compensable rating include a lumbosacral spine 
disability (rated as 40 percent disabling), a thoracic spine 
disability (rated as 20 percent disabling), and a post 
operative fifth metatarsal disability (rated as 10 percent 
disabling).  The veteran's combined disability rating is 60 
percent.

4.  The record reflects that the veteran also has multiple 
nonservice-connected disabilities, including a right shoulder 
condition, cervical strain, bilateral knee condition, right 
ear hearing loss, residuals of exposure to pesticides and a 
scar on the chin.
 
5.  No competent medical evidence is of record to the effect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
disabilities.

CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326, 
3.340, 3.655, 4.16 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. 3.159(c).

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.

A rating action in December 1993 denied the veteran's claim 
for a TDIU.  He filed a timely notice of disagreement in June 
1994, and a statement of the case was issued in August 1994.  
All of these events occurred prior to the effective date of 
VCAA. Thereafter, in letters dated in December 2003, 
September 2004, February 2006, and May 2006, the RO informed 
the veteran of the requirements of VCAA.  In supplemental 
statements of the case issued in March 2002, March 2004, 
January 2005, and May 2006, the veteran was provided with the 
applicable law and regulations regarding VCAA.

Proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim(s). As indicated above, all four 
content of notice requirements have been met in this case.

Under the circumstances, the Board finds that there has been 
substantial compliance with Pelegrini II in that the veteran 
has received the VCAA content-complying notice and there has 
been proper subsequent VA process.

More recently, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the veteran was provided 
with Dingess notice via a letter dated May 2006. 

The Board observes that VA has also satisfied its duty to 
assist the veteran. The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  In addition, the veteran has 
submitted numerous statements in support of his claim and a 
lay statement from his mother.

Furthermore, in September 2005, the Board remanded this 
matter to the Appeals Management Center (AMC) for further 
development of the evidence, to include scheduling the 
veteran for an additional VA examination to obtain medical 
information as to the degree that the veteran's service-
connected thoracic spine, lumbosacral spine, and left foot 
disabilities, without regard to the veteran's nonservice-
connected disabilities, interferes with the veteran's ability 
to work.  

By a February 2006 letter, the AMC notified the veteran that 
pursuant to the Board's remand, the VA medical facility 
(VAMC) nearest to him would be contacting him with the date, 
time, and place of an upcoming examination scheduled in 
connection with his appeal.  In the letter he was informed of 
what actions to take if he could not keep the appointment.  
He was also informed of the consequences for failure to 
report to an examination without good cause pursuant to the 
wording of 38 C.F.R. § 3.655.  

A February 2006 letter from the VAMC in Huntington, West 
Virginia, informed the veteran that he was to be afforded a 
VA compensation and pension examination on March 9, 2006.  
The time of the examination and the location for check-in 
were provided in the letter.  The veteran failed to report 
for the examination, and the claims file contains no evidence 
that the VAMC's letter was returned to the RO by the Post 
Office as undeliverable, or that the veteran had telephoned 
to notify the VAMC that he was unable to report for the 
examination. 

By a May 2006 letter, the RO notified the veteran that it was 
aware of his failure to report to the VA examination 
scheduled in March 2006.  In the letter, the RO provided the 
wording from 38 C.F.R. § 3.655 informing the veteran again of 
the consequences for failure to report to an examination when 
entitlement to a benefit cannot be established without a 
current VA examination.  The RO provided the veteran with an 
opportunity to submit a request in writing to have his 
examination rescheduled and to submit reasons for failing to 
report for the prior examination.    

In a May 2006 letter, the veteran stated that he chose not to 
report for the examination for many reasons, to include 
illness, transportation, and because it was not an 
examination for his back.  He asserted that the answer 
regarding the question of employment was already in the 
evidence.  He stated that he did not want another "bogus" 
examination and that there was no need for him to come there.  
The veteran indicated that he wanted the evidence of record 
to be used to decide his claim.

Thereafter, the RO furnished the veteran with a May 2006 SSOC 
that, again, specifically notified him of the provisions of 
38 C.F.R. § 3.655(b) regarding the consequences of failure to 
report for a VA examination.  The RO explained that it 
adjudicated the veteran's claim based on the evidence of 
record as a result of his unwillingness to appear for a VA 
examination.

In light of the veteran's failure to cooperate, the Board 
finds that no further assistance is required with respect to 
this claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that the duty to assist is not a one-way 
street; if a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence). Thus, under the circumstances of this 
case, the Board finds that no further action is necessary to 
meet the requirements of the VCAA and  that the veteran's 
claim for entitlement to a TDIU will be evaluated on the 
evidence of record.   See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993)

II.  Analysis

Initially, the Board observes, that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  See 38 C.F.R. § 
3.655(b) (2005). [In this regard, the Board notes that a TDIU 
claim is a claim for increased compensation.  See Hurd v. 
West, 13 Vet. App. 449 (2000)]. 

In the instant case, the veteran asserts that the answer to 
the question of employment is already in the evidence of 
record and that is the reason he will not attend another VA 
examination.  Although the veteran contends that ample 
evidence exists to decide his TDIU claim, determining the 
adequacy of the evidence is not the responsibility of the 
veteran.  It is the responsibility of VA adjudicators, based 
upon their administrative experience and expertise in 
reviewing many claims of this nature, to determine at what 
point the record is sufficiently developed to support a 
reasonably informed decision.  See 38 C.F.R. §§ 3.159, 3.326 
(2005); see also Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) [holding that VA has discretion to decide when 
additional development is necessary].

As the Board finds that the veteran's apparent refusal to 
attend a required VA examination is without good cause, the 
Board concludes that the veteran's claim of entitlement to a 
TDIU must be denied in accordance with 38 C.F.R. § 3.655.

In reaching this conclusion, the Board considered whether the 
benefit sought on appeal can be awarded without another VA 
examination.  However, having reviewed the complete record, 
and for the reasons and bases set forth below, the Board 
further finds that, in the absence of a new VA examination, 
entitlement to the benefit sought on appeal cannot otherwise 
be established

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at  
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2005).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

In this case, the veteran's service-connected disabilities 
for which he has a compensable rating include a lumbosacral 
spine disability (rated as 40 percent disabling), a thoracic 
spine disability (rated as 20 percent disabling), and a post 
operative fifth metatarsal disability (rated as 10 percent 
disabling).  The veteran's combined disability rating is 60 
percent.  Hence, the veteran does not meet the minimum 
percentage requirements under 38 C.F.R. § 4.16(a).

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)), consideration of whether 
the veteran is, in fact, unemployable, is still necessary in 
this case. 

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App.  
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363. 

The veteran has contended that he is unemployable due to his 
service-connected back disabilities in conjunction with his 
service-connected foot disability.  On his TDIU application 
received in August 1993, the veteran claimed that he became 
too disabled to work as of May 31, 1992.  In his June 1994 
notice of disagreement, he asserted that he tried to work for 
one week, but his back just could not take it.   In an August 
2003 statement, the veteran contended that he could not work 
due to his service-connected injuries unless he was afforded 
special privileges.  He indicated that he did not know when 
flare-ups would occur and that he had chronic pain. 

At the time of a January 1998 VA examination to evaluate his 
service-connected spine disabilities, the veteran indicated 
that if he sat or stood for any length of time he had pain.  
He also stated that with immediate weight bearing on his left 
foot he had a problem.  He stated that he had chronic back 
pain.  The veteran reported that was not working at that 
time.  The examiner stated that on examination the veteran 
walked with a quick pace and there was no stigmata of an 
acute pain syndrome.  The examiner commented that the 
veteran's lumbar range of motion was essentially normal, no 
excess fatigue was observed, no incoordination was apparent.  
The assessment was dorsal and lumbar pain and morning 
stiffness.  There was no opinion offered as to the impact or 
effect of the service-connected disabilities upon the 
veteran's employability.

At the time of a November 1998 VA spine examination, the 
examiner noted the veteran's history to include a prior 
statement that he had lost employment due to decreased 
excursion, strength, speed, endurance and functional loss.  
On examination, the veteran complained of intermittent 
numbness to his kneecaps bilaterally.  The examiner reported 
that the veteran had no signs of disuse atrophy and that he 
had good muscle tone and normal gait, yet he had moderately 
severe pain presently.  There was no neurologic deficit.  X-
ray evaluation showed minimal osteoarthritis and increased 
dorsal kyphosis of the thoracic spine.  There was no opinion 
offered as to the impact or effect of the service-connected 
disabilities upon the veteran's employability.

In conjunction with an August 2004 Board remand, the veteran 
was afforded a VA spine examination in February 2005 at which 
time the veteran complained of pain in his upper and lower 
back.  The examiner noted that the veteran had surprisingly 
little treatment of his back problems since separation from 
the military, in that he had no back brace ordered and no 
physical therapy.  It was noted that recently he had been 
provided various medications for pain and muscle relation.  
On examination, it was noted that there was normal mobility 
in the thoracic region with tenderness directly over the 
vertebral column. X-rays of the lumbosacral spine were 
essentially unremarkable.  On examination of the veteran's 
left foot, he was noted to walk with a cane.  The examiners 
impression was chronic thoracic and lumbosacral strain/sprain 
syndrome.  The examiner failed to offer an opinion as to the 
impact or effect of the service-connected disabilities upon 
the veteran's employability as requested and thus was the 
reason for another VA examination pursuant to the September 
2005 Board Remand as discussed above.
 
After consideration of the medical evidence and the veteran's 
contentions, the Board finds that weight of the evidence is 
against the veteran's claim for a TDIU rating.  In summary, 
the veteran failed to appear to a VA medical examination 
scheduled in March 2006 for the specific purpose of 
evaluating his TDIU claim; he has specifically expressed that 
he does not want another VA examination; that while he has 
multiple service-connected disabilities, he also has multiple 
nonservice-connected disabilities, and there is no competent 
medical evidence of record to the effect that he is 
unemployable solely due to his service-connected 
disabilities.  Moreover, as noted above, the duty to assist 
has been frustrated by the veteran's failure to report for 
the scheduled VA examination that may have produced evidence 
essential to his claim.  See Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  Under these circumstances, the Board must 
conclude that the criteria for invoking the procedures of 38 
C.F.R. 4.16 (b), for assignment of a TDIU on an extra-
schedular basis, are not met. 

On this record, the Board must conclude that the claim for a 
TDIU must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as there is no competent and objective 
evidence to support the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


